Citation Nr: 1758721	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-05 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the character of the appellant's discharge for a period of service from October 1980 to July 1982 is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The appellant served on active duty from October 1980 to July 1982.  The appellant was discharged under other than honorable conditions.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that the issue of whether the character of the appellant's discharge for a period of service from October 1980 to July 1982 is a bar to VA benefits was previously considered and denied in a May 1984 decision.  In the administrative decision, the RO determined that the appellant's character of discharge for his period of service from October 1980 to July 1982 was a bar to VA compensation benefits.  The appellant was informed of the decision and of his appellate rights, but he did not appeal or submit new and material evidence within one year of that decision.  Nevertheless, applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (defining new and material evidence). 38 C.F.R. § 3.156(c) (2017).  Therefore, new and material evidence is not needed to reopen a previously denied claim when relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In this case, additional service treatment records and service personnel records were associated with the Veteran's claims file following the May 1984 administrative decision.  Thus, the claim is being reviewed on a de novo basis.  

In September 2016, the appellant testified at a videoconference hearing before a Veterans Law Judge.  A transcript of that hearing has been associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In July 1982, the appellant was discharged under other than honorable conditions.

2.  The appellant's actions resulting in his discharge under other than honorable conditions constituted willful and persistent misconduct.

3.  The appellant was not insane at the time he committed the offenses that led to his discharge.


CONCLUSION OF LAW

The character of the appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code. 38 U.S.C. §§ 101(2), 5303(b) (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C. § 101(18); 38 C.F.R. § 3.12(a).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).  There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the regulatory bars, a discharge or release because of certain offenses is considered to have been issued under "dishonorable" conditions, unless it is found that the person was insane at the time of committing the offense causing such a discharge.  Such offenses include: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, including, generally, conviction of a felony; (4) willful and persistent misconduct, including a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct; but not a discharge because of a minor offense if service was otherwise honest, faithful, and meritorious. 38 C.F.R. § 3.12(d); Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (noting that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance," such as periods of AWOL, do not constitute minor offenses); Winter v. Principi, 4 Vet. App 29 (1993) (holding that one AWOL offense where the appellant was AWOL 32 days out of his 176-day service time constituted a bar to the payment of VA benefits on the basis of willful and persistent misconduct).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354. The insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct. Struck v. Brown, 9 Vet. App. 145 (1996).

The types of behavior identified as insanity in 38 C.F.R. § 3.354(a) do not include a minor episode or episodes of disorderly conduct or eccentricity.  A determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of authorities defining the scope of the term insanity.  The phrase "interferes with the peace of society" in the regulation refers to behavior which disrupted the legal order of society.  The term "become antisocial" in the regulation refers to the development of behavior which was hostile or harmful to others in a manner which deviated sharply from the social norm and which was not attributable to a personality disorder.  The reference in the regulation to "accepted standards of the community to which by birth and education" an individual belonged requires consideration of an individual's ethnic and cultural background and level of education.  The regulatory reference to "social customs of the community" in which an individual resided requires assessment of an individual's conduct with regard to the contemporary values and customs of the community at large. VAOPGCPREC 20-97 (May 22, 1997).

Behavior which is generally attributable to a substance abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity, and, therefore, does not constitute insane behavior.  Personality disorders, including antisocial personality disorder, do not satisfy the definition of insanity as contemplated at 38 C.F.R. § 3.354. VAOPGCPREC 20-97.  In addition, mental illness is not identical to insanity. Beck v. West, 13 Vet. App. 535, 539 (2000).  Rather, insane behavior is defined as a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others. VAOPGCPREC 20-97.  In effect, the person is rendered incapable of managing himself or his affairs, which is a concept akin to the level of incompetency generally supporting appointment of a guardian. VAOPGCPREC 20-97.

Insanity must be shown to exist, due to disease, only at the time of the commission of the offense leading to discharge, not that insanity caused the misconduct. Beck v. West, 13 Vet. App. 535, 539 (2000).  In other words, there need not be a causal connection between the insanity due to disease and the misconduct. See Struck v. Brown, 9 Vet. App. 145, 154 (1996), citing Helige v. Principi, 4 Vet. App. 32, 34 (1993) and abrogated on other grounds by Gardner v. Shinseki, 22 Vet. App. 415 (2009); see also VA O.G.C. Prec. 20-97 (May 22, 1997) (clarifying VA's definition of insanity).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. 38 C.F.R. § 3.1(n).

After carefully reviewing the record, the Board finds that the character of the appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code. 

The appellant's service personnel records delineate repeated offenses and punishments during the course of his service, including conviction by summary court martial in February 1982 for Uniform Code of Military Justice (UCMJ) violations that included the possession of a switchblade knife, damaging military property through neglect, recklessly and wrongfully damaging military property, and assaulting another service member.  

In March 1982, the appellant underwent a mental status evaluation.  Chronic alcohol and hashish abuse problems were noted; however, the examiner indicated that the appellant had no significant mental illness.

In April 1982, the appellant was charged with additional UCMJ violations that included wrongful possession, transferring, and selling of marijuana.

In June 1982, the appellant voluntarily requested a discharge for the good of the service in lieu of facing a court martial.  He was subsequently discharged under other than honorable conditions in July 1982.  

In July 1984, the appellant requested a discharge review by the Army Discharge Review Board.  In December 1985, the appellant was notified that the Army Discharge Review Board had carefully considered his military records and all other available evidence and determined that he was properly and equitably discharged from service.  The Army Discharge Review Board noted that the appellant had testified that his use of drugs was caused by alleged arbitrary and capricious command actions.  However, the Army Discharge Review Board found no evidence that the appellant was treated unfairly, nor did it believe that his drug problems mitigated or justified the offenses that led to his separation.  His request for a discharge upgrade was denied.

After considering the record in its entirety, the Board finds that the appellant's actions leading to his discharge constituted willful and persistent misconduct within the meaning of 38 C.F.R. § 3.12(d)(4).  As set forth above, the appellant was convicted by summary court martial for possessing a switchblade knife and damaging government property, and he then faced a subsequent court martial for the possession, transfer, and sale of marijuana. 

Given these facts, the Board finds that the incidents leading up to the appellant's discharge were willful and persistent in nature as to reflect an ongoing pattern of misconduct.  His offenses, including assault, damaging government property, possessing a switchblade knife, and possessing, transferring, and selling marijuana, interfered with his military duties and were not minor in nature. See e.g., Stringham, 8 Vet. App. at 448 (noting that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance," such as periods of AWOL, do not constitute minor offenses).  In summary, the Board finds that the appellant's actions in service reflected an ongoing pattern of conduct which was not consistent with the honest, faithful, and meritorious service for which VA benefits are granted. 

In reaching its decision, the Board has considered the appellant's contentions that his drug use was caused by harassment during service. See September 2016 hearing testimony.  As noted above, behavior which is generally attributable to a substance abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity, and, therefore, does not constitute insane behavior.  Moreover, the appellant's service treatment records are entirely negative for any complaints or findings of a psychiatric disorder.  Indeed, psychiatric evaluations conducted at the time of the appellant's discharge were both normal. See March 1982 mental status examination.  The Board also notes that, at no time during service, did the appellant offer such a defense to his multiple charges, and there is otherwise no indication in the service treatment or personnel records of the existence of any insanity at the time of the commission of the offenses leading to his discharge.  The Board finds no indication that the appellant was incapable of determining right from wrong in service.  Therefore, the Board concludes that there is no basis upon which to conclude that the appellant was insane at the time of committing the offenses resulting in his discharge. See 38 C.F.R. § 3.12(b). 

The Board has also considered the appellant's contentions to the effect that his discharge under other than honorable conditions was incorrect because some of the charges against him in service were inflated.  However, the appellant's service personnel records clearly document willful and persistent misconduct, resulting in a discharge under other than honorable conditions.  The record further shows that the appellant elected not to appeal any of his convictions.  

Finally, the Board notes that, in December 1985, the Army Discharge Review Board had carefully considered his military records and all other available evidence and determined that he was properly and equitably discharged from service.  The Army Discharge Review Board noted that the appellant had testified that his use of drugs was caused by alleged arbitrary and capricious command actions.  However, the Army Discharge Review Board found no evidence that the appellant was treated unfairly, nor did it believe that his drug problems mitigated or justified the offenses that led to his separation.  The Army Discharge Review Board considered the appellant's military record, weighing all potentially mitigating factors, and unanimously concluded that an upgrade in the character of his discharge was not warranted due to an overall record of misconduct.

Under the circumstances of this case, the Board concludes that the preponderance of the evidence is against the claim and the character of the appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code. 38 U.S.C.A. §§ 101(2), 5303(b) (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2017).



ORDER

The character of the appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code.  The appeal is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


